Citation Nr: 1137593	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-26 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Appellant's income exceeds the maximum annual pension rate limits for a surviving spouse, as set by law, for the receipt of nonservice-connected death pension benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans' Affairs (VA) Pension Maintenance Center of the Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Notwithstanding the rating decision in this claim having been issued by the RO and Insurance Center in Philadelphia, Pennsylvania, the claim on appeal has been handled at the Atlanta, Georgia VARO.  

The Appellant testified at a Travel Board hearing before the undersigned Veterans' Law Judge in May 2011.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Appellant in developing evidence pertinent to her claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Initially the Board notes that entitlement to nonservice-connected death pension benefits was denied by the RO in December 2006 based on excessive net worth since the year 2001.  In an April 2007 rating decision, the RO denied a waiver of indebtedness for the Appellant's overpayment of nonservice-connected death pension benefits and found overpayment had been made since November 2001.  As the April 2007 rating decision considered the Appellant's overpayment retroactively to 2001, the Appellant is thereby permitted to submit information regarding her income and unreimbursed medical expenses from 2001 and thereafter.  

The Board finds that a remand is necessary to address certain due process matters and evidentiary deficiencies.  

Death pension is a monthly benefit payable by the VA to a veteran's surviving spouse or child because of the veteran's nonservice-connected death.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23 (2010).  Section 306 pension applies to those disability and death pension programs in effect on December 31, 1978, which arose out of Pub. L. 86-211; 73 Stat. 432.  Improved pension applies to the disability and death pension programs becoming effective January 1, 1979, under authority of Pub. L. 95-588; 92 Stat. 2497.  See 38 C.F.R. § 3.1(u)(w) (2010).  

Basic entitlement to VA nonservice-connected improved death pension benefits exists if: (i) the veteran had qualifying service (a veteran who served during wartime) or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. §§ 1541, 1542 (West 2002); 38 C.F.R. § 3.3(b)(4) (2010).

Death pension benefits are based on income.  Payments of these pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.24 (2010).  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social Security benefits for any household member, including those for an adult child from a former marriage, are not specifically excluded under 38 C.F.R. § 3.272 (2010).  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.  

The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2010).  

Recurring income means income which is received or anticipated in equal amounts and at regular intervals, and which will continue throughout an entire 12-month annualization period; the amount of recurring income will be the amount received or anticipated during a 12-month annualization period.  38 C.F.R. § 3.271(a)(1) (2010).  The amount of any recurring income received by a beneficiary shall be added to determine the beneficiary's annual rate of income for a 12-month annualization period commencing at the beginning of the 12-month annualization.  38 C.F.R. § 3.273(d) (2010).

For purpose of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a surviving spouse for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable MAPR for the surviving spouse as in effect during the 12-month annualization period in which medical expenses were paid.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g) (2010).  

In this matter, the Appellant has submitted all information regarding her income which consists of Social Security Administration (SSA) benefits for 2002 through 2011.  She has also submitted all information pertaining to her unreimbursed medical expenses from 2001 through 2011.  The Board notes that unreimbursed medical expenses will be excluded from countable income when certain requirements are met.  See 38 C.F.R. § 3.272(g) (2010).  

The evidence of record demonstrates that the Appellant was awarded nonservice-connected death pension benefits on July 1, 1997 and that these benefits were terminated effective November 1, 2001, pursuant to the receipt of information regarding her SSA benefits.  In this case, the Appellant's 12 month annualization period begins in July of each year and ends in June of the next year.  

During a May 2011 Travel Board hearing, the Appellant testified that her income was not excessive as she has unreimbursed medical expenses for the periods from January 2001 to December 2009 that could be utilized to bring down her income to fit within the income level requirements and reinstate her improved death pension benefits.  She reported that she would submit all Medical Expense Reports for the years in question and also noted in the record that she had mitigating circumstances why the information provided should be considered, including her educational background.  

The evidence of record shows the Appellant reports no dependents.  

In view of the fact that it does not appear that the RO has calculated the Appellant's countable income for each annunalization period, beginning in 2001, this claim must be remanded in order for them to do so.  The calculations should include expenses that could be excluded from countable income such as her unreimbursed medical expenses.  

With respect to the effective date of termination of the Appellant's nonservice-connected death pension benefits on November 1, 2001, the Board notes that, while the annualization period for 2001 began in July 2001 and ended in June 2002, the RO should calculate the Appellant's income for that period and subtract the income from the months prior to the November 1, 2001 effective date of termination.  In addition the Board notes that, with respect to the Appellant's reported unreimbursed medical expenses, her life insurance payments do not fall within unreimbursed medical expenses, however, the Board finds that all other reported payments do fall within the parameters of unreimbursed medical expenses.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should consider the additional evidence of record regarding the Appellant's SSA benefits from 2001 to 2011 and her reported unreimbursed medical expenses (to include all reported expenses except for life insurance payments) and calculate the Appellant's countable income for the years 2001 to 2011within her annualization period for each year, beginning in July and ending in June.  In so doing, the RO/AMC must:

(a).  Calculate the Appellant's monthly income for each annualization period by taking her yearly income and dividing it by 12 for each year in question.  The same should be done for her reported unreimbursed medical expenses for each year.  

(b).  Then, the Appellant's monthly income from July to December for each year in question should be added together with her monthly income from January to June of the next year in order to determine her income for each annualization period.  The same should be done for her reported unreimbursed medical expenses.  

(c).  Finally the calculated unreimbursed medical expenses for each annualization period should be subtracted from the Appellant's income for that annualization period and compared to the MAPR for that year in question to determine whether her income exceeds the MAPR.  

(d).  The above calculations for each annualization period should be applied for the years from 2001 to 2011.  

(Note:  With respect to the effective date of termination of nonservice-connected death pension benefits on November 1, 2001, while the annualization period for 2001 began in July 2001 and ended in June 2002, the RO should calculate the Appellant's income for that period and subtract the income from the months prior to the November 1, 2001 effective date of termination).  

All appropriate financial calculations should be included in the claims file the to determine whether the Appellant's income exceeds the MAPR limits for a surviving spouse for the receipt of nonservice-connected death pension benefits from 2001 to 2011.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The claim should then be adjudicated in light of all of the evidence of record.  If the benefits sought on appeal remain denied, the Appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


